SCOTT, P. J.
This action was for goods sold and delivered, and the complaint was dismissed at the close of the plaintiffs’ case upon the tria.1 judge’s own motion. It was shown upon the trial that the defendant was the owner of certain premises, and one Dixon was his agent. Dixon had authority to order coal for the use of the house, and- had authorized the janitress to give receipts for such coal when delivered. Dixon ordered coal of the plaintiffs, *428and upon delivery thereof the janitress gave receipts therefor, which were in evidence. The price and amount of coal were also shown. Upon the testimony, the plaintiffs should have had a judgment.
Judgment reversed and new trial ordered, with costs to appellants to abide the event. All concur.